Citation Nr: 1511468	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-14 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a rating higher than 10 percent for status post partial meniscectomy of the left knee.

2.  Entitlement to a total rating due to individual unemployment (TDIU).


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel











INTRODUCTION

The Veteran served on active duty from May 1977 to May 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2015, the Veteran was scheduled for a personal hearing with a member of the Board.  He did not appear for his hearing, and has not since asked for it to be rescheduled.  Accordingly, his request for a hearing is considered withdrawn.

The evidence of record suggests that his left knee, along with other service-connected disabilities, causes him to be unemployable.  Therefore, the issue of whether he is entitled to a TDIU has been added to the issues for consideration.  This issue is REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

The Veteran's left knee disability manifests with pain, effusion, and subjective symptoms analogous to locking, with limited motion due to painful arthritis that exceeds the criteria for a 10 percent rating.  He also has recurrent subluxation and lateral instability that caused slight disability prior to December 2012 and moderate disability thereafter.


CONCLUSION OF LAW

The criteria for a 20 percent rating under DC 5258 are met for the entire period under consideration.  The criteria for a separate 10 percent rating under DC 5003-5260 are met for the entire period under consideration.  The criteria for an additional separate 10 percent rating under DC 5257 are met prior to December 2012, and are met for a 20 percent rating thereafter.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5260, 5257, 5258, 5259 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file.  He has also been provided with VA examinations in conjunction with his claims, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


Disability Ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2014).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Generally, the effective date of an evaluation and award of compensation or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2014).  In claims for increased disability compensation, the effective date is the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2) (2014).  Accordingly, the Board will review the evidence starting from March 2009, one year prior to the date of receipt of his claim for an increase in his established rating.

The Veteran's left knee is currently rated as 10 percent disabling under DC 5259, which assigns a 10 percent rating for symptomatic removal of the semilunar cartilage.  38 C.F.R. § 4.71a (2014).

A higher rating is not available under DC 5259, as 10 percent is the highest rating available under that code.  

The Board finds the evidence warrants a rating by analogy under DC 5258, which provides a 20 percent rating for dislocated semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 (2014).  The evidence objectively shows effusion and pain, but not locking.  He did, however, complain in an August 2011 statement that it feels like his bones are "rubbing together."  He also has complained that effusion and swelling is very frequent.  The Board finds that this evidence more closely approximates the criteria for a 20 percent rating under DC 5258, despite the absence of objective locking, and that a rating under DC 5258 is more appropriate than his current rating under DC 5259.  38 C.F.R. §§ 4.3, 4.7, 4.71a, DCs 5258, 5259.  

The evidence also shows the Veteran has developed arthritis, which was shown in X-rays discussed in the April 2010 VA examination, but which are dated in 2009.  Arthritis is rated under the appropriate codes regarding limited motion pertaining to the joint involved, or, if there is no limited motion, then a 10 percent rating is assigned when there is evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned when there is involvement of 2 or more major joints, or 2 or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a , DC 5003 (2014).

The Veteran has limited flexion.  VA treatment records dated in March 2009 show limited flexion to 110 degrees.  In December 2012, he was able to flex to 120 degrees, with objective pain starting at 90 degrees.  Normal flexion is to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2014).  

Limited flexion is rated under DC 5260, which assigns a 10 percent rating when flexion is limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and, a 30 percent rating when limited to 15 degrees.  Id.  When evaluating disabilities causing limited motion, it is necessary to consider both the schedular criteria and any functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain, however, must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see 38 C.F.R. § 4.40.  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

The Board finds that the evidence warrants a separate rating under DC 5003-5260, which addresses his arthritis with painful motion.  See 38 C.F.R. § 4.27 (setting forth and explaining the assignment of hyphenated diagnostic codes).  Accordingly, a separate 10 percent rating under DC 5003-5260 is being granted for painful and limited motion due to arthritis, starting from March 2009.  The evidence does not show that a higher rating is warranted.  His worst flexion measurement was to 110 degrees , which well-exceeds the criteria for even a noncompensable rating.  Even when taking into account his functional loss, the evidence does not show that his range of motion was ever reduced to 30 degrees or less, which is what is required for the next higher rating.    

The evidence does not support a separate rating for limited extension.  38 C.F.R. § 4.71a, DC 5261 (2014).  Under DC 5261, limited extension to 5 degrees warrants a 0 percent rating; to 10 degrees warrants a 10 percent rating; to 15 degrees warrants a 20 percent rating; to 20 degrees warrants a 30 percent rating; to 30 degrees warrants a 40 percent rating; and, to 45 degrees warrants a 50 percent rating.  Id.  The evidence shows that he has always been able to fully extend.  As above, his functional limitations have not been shown to reduce his extension to a compensable level. 

The evidence also supports entitlement to an additional separate rating under DC 5257, which pertains to other impairments of the knee causing recurrent subluxation or lateral instability.  Under DC 5257, a 10 percent rating is warranted for slight disability; a 20 percent rating is warranted for moderate disability; and, a 30 percent rating is warranted for severe disability.  38 C.F.R. § 4.71a, DC 5257 (2014).  Indeed, the RO has awarded him a separate rating under this code, effective from December 2012.

The record shows he complained of his knee giving way as far back as March 2009.  He was not showing any "frank" instability and he did not complain of any falls, but he was wearing a brace at that time.  He was still wearing a brace for support at the April 2010 VA examination, and again in August 2010, but he did not exhibit any laxity either time.  In March 2011, he denied having any instability.  His lateral collateral ligament showed some laxity, but the anterior and posterior drawer test (diagnostic tests for instability and subluxation) were both negative.  This evidence warrants a 10 percent rating under DC 5257, as his symptoms were slight.  Indeed, they were not objectively identified, and he was not having any falls.  There is no evidence of moderate disability at this time.

At the December 2012 VA examination, he was objectively found to have anterior, posterior, and medial-lateral instability, rated 2+ in each direction (showing 5 to 10 millimeters deviation, as opposed to a 1+ rating for 5 millimeters or a 3+ rating for 10 to 15 millimeters).  The Board finds this evidence warrants a 20 percent rating under DC 5257, starting from December 2012, for moderate disability.  The evidence does not show severe disability.  There is no evidence of any falls, and he has not so alleged.  His deviation is not higher than 10 millimeters, and falls in the middle range of possible deviation.    

Accordingly, a staged rating is appropriate in regard to his instability, which underwent an increase in symptoms during the pendency of this claim.  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

The evidence does not show ankylosis, impairment of the tibia and fibula, or genu recurvatum, therefore DCs 5256, 5262, and 5263 are not applicable. 

Extraschedular Consideration

The Board considered whether this claims should be referred for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b), which is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  

There is a three-step inquiry for determining entitlement to an extraschedular rating.  Thun v. Peake, 22 Vet. App, 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

The Board does not find that referral for an extraschedular rating is warranted.  He complains of pain in his knee, and that it frequently swells.  He has less movement that normal, painful movement, instability of station, disturbance of locomotion, and interference with sitting, standing, and weightbearing.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee and leg provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, DCs 5256, 2560, 5261 (providing ratings on the basis of ankylosis and limited flexion and extension).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet.App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.
  
Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's knee disability, and the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.  For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met.  38 C.F.R. § 3.321(b)(1) (2014).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

A 20 percent rating for the residuals of status post partial meniscectomy is granted under DC 5258, in place of the current rating under DC 5259, effective from March 2009.

A separate rating of 10 percent is granted for arthritis with painful limited motion under DC 5003-5260, effective from March 2009.

A separate rating of 10 percent is granted for instability under DC 5257, effective from March 2009.


REMAND

The record suggests he is no longer working as a postal worker due to his disabilities.  During the April 2010 VA examination, he indicated that if his knee and his feet improved, he would be able to remain at his job.  His VA treatment records suggested that his employment was also affected by his back.  He is service connected for left knee, bilateral feet, and lumbar spine disabilities.  Accordingly, the issue of whether he is entitled to a total rating due to individual unemployability (TDIU) has been raised, and requires additional development.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran appropriate notice regarding substantiating a claim for a TDIU, and ask that he complete an application for increased rating due to unemployability.  

2.  After the above development has been completed, schedule the Veteran for a social and industrial survey for an opinion on his employability, and the effect of his service-connected disabilities on obtaining and maintaining employment.

3.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


